Name: Council Regulation (EEC) No 4035/86 of 22 December 1986 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen
 Type: Regulation
 Subject Matter: economic geography;  Europe;  fisheries
 Date Published: nan

 31 . 12 . 86No L 376 / 80 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4035 / 86 of 22 December 1986 allocating certain catch quotas between Member States for vessels fishing in the Norwegian economic zone and the fishery zone around Jan Mayen establishing certain control measures for fishing activities by vessels of the Member States ( 2 ) as last amended by Regulation (EEC) No 4027 / 86 ( 3 ), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (*), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas the Community and Norway have consulted with each other on their mutual fishing rights for 1987 which provide inter alia for the allocation of certain catch quotas to Community vessels in the Norwegian fisheries zone; Whereas , under the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks , the share available for the Community and also the specific conditions under which the catches must be made; whereas , under the terms of Article 4 of the same Regulation , the share available for the Community is allocated between the Member States ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057 / 82 of 29 June 1982 , Article 1 1 . Catches , under the Agreement on mutual fishing rights in 1987 between the Community and Norway, by vessels flying the flag of a Member State in the waters falling within the Norwegian economic zone north of 62 °00 ' N as well as within the fishery zone around Jan Mayen shall be limited for 1987 to the quota set out in Annex I. 2 . Catches of the species mentioned in Annex II , under the Agreement on mutual fishing rights in 1987 between the Community and Norway , by vessels flying the flag of a Member State in the waters falling within the Norwegian economie zone and situated south of 62 °00' N shall be limited for 1987 to the quotas set out in that Annex . Article 2 This Regulation shall enter into force on 1 January 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1986 . For the Council The President G. SHAW (') OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 220 , 29 . 7 . 1982 , p. 1 . ( 3 ) See page 4 of this Official Journal . 31 . 12 . 86 Official Journal of the European Communities No L 376 / 81 ANNEX I Quantities referred to in Article 1 (M (Norwegian waters north of 62 °00 ' N) (tonnes  fresh round weight) Species ICES division Quotas Allocations Cod I , II 14 000 France Germany United Kingdom 2 215 2 415 9 370 Haddock I , II 7 000 France Germany United Kingdom 895 1 505 4 600 Saithe I , II 6 000 France Germany United Kingdom 770 4 800 430 Redfish Sebastes mentella I , II 3 500 Germany United Kingdom France Portugal Spain 2 410 700 390 650 ( 3 ) 150 ( 3 ) Sebastes marinus I , II 3 500 Germany United Kingdom France Portugal Spain 2 410 700 390 650 ( 3 ) 150 ( 3 ) Greenland halibut I , II 250 Germany United Kingdom 125 125 Blue whiting II 2 000 France Germany 2 000 token entry (*) Other species (as by-catches) U! 500 France Germany United Kingdom 65 170 265 Mackerel II a 15 000 ( 2 ) Denmark 15 000 ( ] ) Ad-hoc solution for 1987 . ( 2 ) Of which 15 000 tonnes may be fished south of 62 °00 ' N. Norway may similary fish up to 25 000 tonnes in the area south of 62 °00' N of the fishing envisaged for the area north of 62 °00' N. ( 3 ) Special allocation for 1987 . No L 376 / 82 Official Journal of the European Communities 31 . 12 . 86 ANNEX II Quantities referred to in Article 1 (2 ) (tonnes  fresh round weight) Species ICES division Quotas Allocations Norway pout (- 1 ) IV 50 000 Denmark 47 500 ( 2 ) \\ United Kingdom 2 500 ( 3 ) Sand-eel IV 150 000 Denmark 142 500 ( 2 ) United Kingdom 7 500 ( 3 ) Shrimps IV 1 400 Denmark 1 400 Other species IV 5 500 Denmark 2 500 II|| United Kingdom 1 875 IIl Germany Il Belgium 625 IIII France \|| Netherlands &gt; (') Including blue whiting . ( 2 ) Within a total quota for Norway , pout and sand-eel up to 19 000 tonnes may be interchanged . ( 3 ) Within a total quota for Norway , pout and sand-eel up to 1 000 tonnes may be interchanged .